UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 23, 2010 CLECO CORPORATION (Exact name of registrant as specified in its charter) Louisiana 1-15759 72-1445282 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 2030 Donahue Ferry Road Pineville, Louisiana 71360-5226 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (318) 484-7400 CLECO POWER LLC (Exact name of registrant as specified in its charter) Louisiana 1-05663 72-0244480 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 2030 Donahue Ferry Road Pineville, Louisiana 71360-5226 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (318) 484-7400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 27, 2010, Cleco Corporation (the “Company”) announced that Dilek Samil, president and chief operating officer of Cleco Power LLC, a wholly owned subsidiary of the Company (“Cleco Power”), is leaving Cleco Power effective May 23, 2010, or on such later date as otherwise determined by the Company and Ms. Samil.The two group vice presidents for Cleco Power who currently report to Ms. Samil will report to Michael H. Madison, President and Chief Executive Officer of the Company, upon Ms. Samil’s departure from Cleco Power.Ms. Samil notified the Company of her decision to leave on April 23, 2010.Attached to this Current Report on Form 8-K as Exhibit 99.1 is a copy of the press release issued by the Company announcing Ms. Samil’s departure. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibit is furnished herewith: 99.1 Press Release issued April 27, 2010 announcing Ms. Samil’s departure. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CLECO CORPORATION Date:April 27, 2010 By: /s/ R. Russell Davis R. Russell Davis Vice President - Investor Relations & Chief Accounting Officer Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CLECO POWER LLC Date:April 27, 2010 By: /s/ R. Russell Davis R. Russell Davis Vice President - Investor Relations & Chief Accounting Officer EXHIBIT INDEX Exhibit Number Exhibit Description Press Release issued April 27, 2010 announcing Ms. Samil’s departure.
